Title: Thomas Jefferson to Richard N. Thweatt, 22 November 1816
From: Jefferson, Thomas
To: Thweatt, Richard Noble


          
            Dear Sir
            Poplar Forest Nov. 22. 16.
          
          I received yesterday, and at this place, a letter from mr Edwin Starke of Norfolk of Oct. 30. when he had but just recd one from me of Oct. 10. in which he informs me he had forwarded a box recieved for me from Europe to yourself at Petersburg to be forwarded to Monticello. I regret this terrible mistake of mr Starke in the geography of Monticello more for the trouble it has brought on you, than d the delay of my box. I cannot get you out of the scrape otherwise than by praying you to send it by some vessel going round to Richmond to the address of messrs Gibson & Jefferson who will pay all charges, and repay any with which you may have been taxed by this error.
          I have been here since th a month, and shall set out for Monticello the day after tomorrow, taking Millbrook in my way, as I hear that mr Eppes’s health is very low.
          
            I am indebted to this aberration of my box for the opportunity, of which I always avail myself with pleasure of renewing to mrs Thweatt & yourself the assurance of my affectionate esteem & respect
            Th: Jefferson
          
        